Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 6/14/2022.  Applicant has amended claim 43 and cancelled claims 1-11, 16-25 and 36.  Accordingly, claims 12-15, 26-35 and 37-43 are pending for examination.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-15 and 26-35 and 37-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 12-15 and 26-35 and 37-43 are directed to the abstract idea of determining values for investment portfolio, classifying evaluation category, ranking the portfolio and executing transaction, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Independent claims 12, 32 and 43 recite, in part, a method/system/computer program, for performing the steps of receiving a plurality of investment portfolios for a plurality of clients, each investment portfolio including a plurality of types of assets and at least one investment objective for the portfolio wherein the investment objective identifies a percentage of each asset type in the portfolio; for each investment portfolio, selecting for each asset at least one evaluation category, wherein each evaluation category identifies criteria to be used to evaluate each asset; for each investment portfolio, establishing a plurality of thresholds for each evaluation category; for each portfolio, determining a market value for each of the assets in the portfolio, for each portfolio, classifying each evaluation category as a function of an amount of deviation of the evaluation category from the established thresholds, for each portfolio, assigning a score for each of the classifications of the evaluation categories for that portfolio, for each portfolio, determining an aggregate score using the assigned scores for all the classifications of the evaluation categories for that portfolio, ranking the portfolios as a function of the aggregate scores of the portfolios and displaying a listing of the ranked portfolios, receiving a selection of a displayed ranked portfolio, for the selected displayed ranked portfolio identifying at least one transaction to perform that changes the classification of the at least one evaluation category, receiving a selected transaction from the at least one identified transaction to perform and executing the selected transaction.  These steps describe the concept of determining values for investment portfolio, classifying evaluation category, ranking the portfolio and executing transaction, which is directed to abstract idea of Certain Methods of Organizing Human Activity.  As such, the description in claims 12, 32 and 45 of determining values for investment portfolio, classifying evaluation category, ranking the portfolio and executing transaction is an abstract idea.  Claims 13-15, 26-31, 33-35 and 37-42 are dependent on claims 12, 32 and 43 and includes all the limitations of claims 12, 32 and 43.  Therefore, Claims 13-15, 26-31, 33-35 and 37-42 recite the same abstract idea of “determining values for investment portfolio, classifying evaluation category, ranking the portfolio and executing transaction”.  The limitations recited in the depending claims (For example, the issuing, providing, receiving, determining, classifying steps and the specific type of alert, thresholds and sectors used) are further details of the abstract idea and not significantly more.  The concept described in claims 12-15 and 26-35 and 37-43 are is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claims 12-15 and 26-35 and 37-43 of determining values for investment portfolio, classifying evaluation category, ranking the portfolio and executing transaction is an abstract idea.

This judicial exception is not integrated into a practical application.  In particular, the claims only recite few additional elements – using “computer processor”, “memory” and “computer readable codes” to perform the receiving, selecting, establishing, determining, classifying, assigning, ranking, displaying, identifying and executing steps.  The computer/processor/memory/codes in the steps are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims recite the additional elements “computer processor”, “memory” and “computer readable codes” to perform the receiving, selecting, establishing, determining, classifying, assigning, ranking, displaying, identifying and executing steps.  The “computer processor", "memory" and "codes" are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive and process (select, establish, determine, classify, assign, rank, identify, execute, display) data does not impose any meaningful limit on the computer implementation of the abstract idea. Various court decisions have identified these elements as routine and conventional (For example: Arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp); Automating mental tasks (Benson, Bancorp and CyberSource); Receiving or transmitting data over a network, e.g., using the Internet to gather data (Ultramerical, buySafe, and Cyberfone)).  In addition, Chalasani et al. (US 2007/0271271  A1) recites that it is known in the art to execute transaction using computer, see at least paragraph 0041 and Keyes (US 2001/0044766A1) and PRICE (US 2002/0040365A1) describes using generic computer element to classify and rank data, see at least claim 11 and 21 of Keyes and paragraph 0023 or PRICE.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claims 12-15 and 26-35 and 37-43 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

The claimed invention, considered as a whole, is not taught by the prior arts found in Examiner’s search, therefore no 102/103 rejections is provided.

Additional art found (directed to state of art/unclaimed features) but not used in the rejection: McDonald et al. US 2002/0087447 A1.
Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. 

Applicant argues that the claims are statutory under U.S.C. 101 because 1) the recited combinations of steps had not been done previously and that applicant is not arguing about novelty 2) the specific combination of steps is not well-understood, routine and conventional and 3) Similar to McRO, the claims are directed to a practical application by evaluating investment portfolios which results in technological improvement in the field of diagnostic evaluation of portfolio.  The Examiner disagrees.  In response to applicant’s argument that the recited combinations of steps had not been done previously, it is noted that this argument- sounding in 102 novelty- is beside the point for a 101 inquiry.  See Amdocs (Isr.) Ltd v. Openet Telecom, Inc., No 1:10cv910 (LMB/TRJ), 2014 WL 5430956, at *11 (E.D. Va Oct. 24, 2014) (“The concern of 101 is not novelty, but preemption).  In response to applicant’s argument that the specific combination of steps is not well-understood, routine and conventional, applicant is reminded that only the additional element being concluded as “insignificant extra-solution activity” need to be reevaluated in Step 2B to indicate whether the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field.  There is no indication that any “insignificant extra-solution activity” element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field and there is no finding that may indicate that an inventive concept is present (please see detailed 101 rejection above).   In response to applicant’s argument that the claims are like McRO, it is noted that unlike McRO where the rules are used to improve computer animation, applicant’s claims are not directed toward improve computer related technology.  Applicant’s claims describe the concept of determining values for investment portfolio, classifying evaluation category, ranking the portfolio and executing transaction, which is directed to abstract idea of Certain Methods of Organizing Human Activity.  The computer/processor/memory/codes in the steps are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   The use of a computer in a generalized fashion to increase efficiency does not meaningfully limit those otherwise abstract claims. See, e.g., Ex. 1003, col. 5, ll. 21-22; See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278, (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) at 1279; Gottschalk, 409 U.S. at 67.  Therefore, applicant’s arguments are not persuasive.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573. The examiner can normally be reached Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIA-YI LIU/Primary Examiner, Art Unit 3695